DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant did not amend the claims.

Response to Argument 
	Applicant argues that the examiner has selected “cherry-picked” a BTK inhibitor and tirabrutinib from Hamdy.
	As noted in the previous Office Action, Hamdy claims treating rheumatoid arthritis of only 8 conditions with only 4 specific compounds, one of which is tirabrutinib.  See prior art claims 2 and 3.  This makes clear that treating RA with the claimed agent is highly preferred and a main disclosure of Hamdy.  Prior art claims 2 and 3 are shown at the top of the following page.


    PNG
    media_image1.png
    1055
    989
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    1004
    media_image2.png
    Greyscale

Thus, Hamdy explicitly teaches a limited combination of agents and conditions, including tirabrutinib and rheumatoid arthritis such that the combination is immediately envisaged by a POSA.

	Voss acknowledges tofacitinib as an FDA approved treatment for RA and that JAK inhibitors are standard for treating RA. See par. 349.  Tofacitinib is approved in the United States and around the world for treating RA in subjects that had an inadequate response to MTX. See par. 8.  Tofacitinib demonstrates statistically significant efficacy against RA.  While it is true that Voss is attempting to improve over tofacitinib treatment reducing adverse events, it is clear that tofacitinib is a used, known, and efficacious treatment against RA. 
	Applicant argues that Crawford does not teach the claimed BTK inhibitor of the claimed JAK inhibitor.
	The examiner notes that Hamdy teaches tirabrutinib treat RA.  This is a preferred combination.  Voss explains that tofacitinib is approved in the United States to treat RA.  Crawford merely teaches that a BTK inhibitor and a JAK inhibitor are a known combination for use in treating autoimmune conditions, such as RA.  This further supports the motivation to combine tirabrutinib (a known BTK inhibitor therapy for RA) with tofacitinib (a known JAK inhibitor therapy approved for RA).

	In Applicant’s previous arguments, Applicant alleged unexpected results.  The examiner reiterates his interpretation of those allegations below.  All of Applicant’s allegations of unexpected results have been thoroughly considered in their entirety.
	It is not clear that results are shown as compared to the closest prior art and it is not clear that the results are unexpected.
In other words, the expected additive effect of two agents appears to be exactly what is shown in Figure 1.
	As such, unexpected results are not shown, no comparison has been made to the closest prior art, and it is not clear how anything other than a predictable additive effect is shown in Figure 1.

	Applicant argues the neither Graham nor Herbig describe using the claimed BTK inhibitor with the claimed JAK inhibitor.
	The examiner notes that Graham is directed towards treatment methods for RA as indicated by the title of the invention. See title.  Graham teaches a method of treating RA by administering one of 9 agents.  Tofacitinib is one of those exemplary agents.  See par. 23-26 and 122.  Further, par. 212 indicates the treatment methods for RA include tofacitinib. See par. 212.   Tofacitinib is not only disclosed many times as a treatment for RA, but is claimed as such treatment.  For example, prior art claim 1, in relevant part, recites the following:

    PNG
    media_image3.png
    88
    847
    media_image3.png
    Greyscale


	Similarly, Herbig et al., teaches treating RA with tofacitinib.  See prior art claims 65, 106, and 107.  The title of Herbig is directed towards tofacitinib.  Further, paragraph 001 and paragraph 11 (i.e., the first paragraph of the invention and the first paragraph of the summary of the invention) are both directed towards treating RA.
	As such, Applicant’s arguments are not persuasive.  Unexpected results are not shown and the prima facie rejections of record are maintained.

Status of the Claims
	Claims 1-4, 12, and 13 are pending.  Claims 12 and 13 are withdrawn.  Claims 1-4 are examined.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al., (WO2015/181633)(filed April 11, 2014), in view of Voss et al., (US2015/0118229), and in view of Crawford et al., (US2015/0158846).
	Hamdy teaches treating disorders by administering a BTK inhibitor, including tirabrutinib. See prior art claims 1 and 2.  Further, a disorder to be treated includes rheumatoid arthritis. See prior art claim 3.  BTK inhibitors can be administered through the following routes: IV, IM, parenteral, and others. See par. 226.
	Hamdy does not teach administering a JAK inhibitor to treat RA.
	Voss teaches anti-cytokine therapies have become standard for treating RA, including using JAK inhibitors, including tofacitinib (citing clinical trials and articles from 2009 and 2010). See par. 7.  Evidence supports the therapeutic efficacy of treating RA with JAK1/3 inhibitors.  
	Further, Crawford teaches treating an autoimmune disorder, such as RA with a BTK inhibitor. See prior art claims 26-28.  Further, such method can include administration of an additional therapeutic agent, and such additional agent can include a second BTK inhibitor or a JAK inhibitor. See prior art claims 36 and 38.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the elected combination for treating arthritis, including RA.  One would be motivated to combine Hamdy, Voss, and Crawford because Hamdy and Voss teach using the elected species to independently treat RA, and Crawford teaches using a combination of a BKT inhibitor and JAK inhibitor to treat RA.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While Crawford is not required to maintain the rejection above, the Crawford reference further strengthens this rejection.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al., (WO2015/181633) (filed April 11, 2014), in view of Graham (US2015/0064132) and in view of Herbig et al., (US2014/0271842).
Hamdy teaches treating disorders by administering a BTK inhibitor, including tirabrutinib. See prior art claims 1 and 2.  Further, a disorder to be treated includes rheumatoid arthritis. See prior art claim 3.  BTK inhibitors can be administered through the following routes: IV, IM, parenteral, and others. See par. 226.
	Hamdy does not teach administering a JAK inhibitor to treat RA.
Graham is directed towards treatment methods for RA. See title.  Graham teaches a method of treating RA by administering one of 9 agents.  Tofacitinib is one of those exemplary agents.  See par. 23-26 and 122.  Further, par. 212 indicates the treatment methods for RA include tofacitinib. See par. 212. 
	Similarly, Herbig et al., (US2014/0271842) teaches treating RA with tofacitinib.  See prior art claims 65, 106, and 107.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the elected combination for treating arthritis, including RA.  One would be motivated to combine Hamdy, Graham and Herbig because Hamdy teaches using tirabrutinib to independently treat RA, and Graham and Herbig teach using tofacitinib to independently treat RA.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628